DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/21/21.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first flexible frame portion, the second flexible frame portion, the third flexible frame portion, and the fourth flexible frame portion are formed of the same material” in lines 12-14. There is insufficient antecedent basis for the limitation “the same material”. It is also unclear if this limitation requires that the flexible frame portions all be formed from the same material as each other, or if they have to be formed as the same material as the mesh screen or the elastomeric material (each introduced in lines 4-5 of claim 1). A recommended correction is to recite “a screen material” and “a frame portion material”, etc. to be consistent with the recitation of “an elastomeric material”, or to identify the different materials using “first”, “second”, “third”, etc. to distinguish between the different material required and to identify which elements have to be formed from which material.
Claim 2 recites “the mesh screen is a material” in line 1. However, claim 1 has been amended to recite “a material of the mesh screen” in lines 4-5. It is unclear if two types of material are required for the mesh screen, or if the material of claim 2 is intended to reference the material introduced in claim 1. As best understood in view of the disclosure, only one type of material for the mesh screen is required.
Claims 3-8 are rejected as being dependent upon a claim rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deuble (U.S. Patent No. 2,914,123) in view of Schiraldi (WO 2013/111166).
Regarding claim 1, Deuble discloses an apparatus comprising:
a mesh screen (11) having an outermost perimeter including a top side (at 12), a bottom side (at 17), a first side (at 13) connecting the top side and the bottom side, and a second side opposite the first side (at 13, on the opposite side of the screen) [FIG. 5];
an edge material (14, 16) formed of a material that is different than a material of the mesh screen [FIGS. 2, 3]; and
a flexible frame that is attached to the mesh screen at or substantially proximate to the outermost perimeter (the outer portions of the screen including the portions wrapped around the beads 16 at the side portions, the upper portion shown in Figure 2 engaged by the clamp member 14, and the lower tape 17 form the flexible frame),
wherein the flexible frame surrounds at least a portion of the outermost perimeter, and is divided into at least a first flexible frame portion (upper frame portion of the screen engaged by the clamp member 14) on the top side of the outermost perimeter [FIG. 2], a second 
wherein the first flexible frame portion, the second flexible frame portion, and the third flexible frame portion enclose the edge material within the first flexible frame portion, the second flexible frame portion, and the third flexible frame portion [FIGS. 2, 3], and are configured to fit within a window seal (as shown in Figures 2 and 3, the frame portions fit within a space defined by window seals 18, 19 and the window seal shown at the bottom of the window opening in Figure 2), wherein the edge material terminates at the fourth flexible frame portion, so as to not extend beyond the fourth flexible frame portion (column 2, lines 7-11) [FIG. 5],
and the fourth flexible frame portion is without the edge material so as to not enclose the edge material [FIG. 5], and is configured to hang down beyond a bottom portion of the window seal [FIG. 2].
Deuble does not explicitly disclose that the edge material is an elastomeric material, or that the frame portions are formed of the same material.
Nonetheless, Schiraldi discloses an apparatus comprising an elastomeric material (2, 4; the outer frame 2 is covered with a thermoplastic material 4: page 7, lines 9-10; thermoplastic is disclosed in the instant application as being a suitable elastomeric material) formed of a material that is different than a material of a screen (3), wherein first, second, third, and fourth flexible frame portions are formed of the same material (6; at least Figure 2B illustrates the four frame portions; page 11, line 22-page 12, line 2 discloses that the frame portions are made of textile material, which is inherently flexible).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge material to include elastomeric material and to have formed the frame portions from the same material, as taught by Schiraldi, in order to provide a resilient shape for the screen assembly that is easier to install into the window, to provide reinforcement for the edges of the screen to prevent fraying, and to simplify the material construction of the screen by forming each of the frame portions from a common material. It is also noted that it has been held to be In re Leshin, 125 USPQ 416.
Regarding claim 2, Deuble discloses that the mesh screen is a material comprising one of metal, fibrous, organic, plastic (column 1, lines 68-70), and synthetic materials.
Regarding claim 3, Deuble discloses that the at least a portion of the outermost perimeter is the entirety of the outermost perimeter [FIG. 5].
Regarding claim 4, Deuble discloses that the mesh screen has a checkered pattern [FIG. 4].
Regarding claims 5-7, Deuble discloses the apparatus and that the edge material comprises a cord or band (at least the bead 16 forms a cord), but does not disclose the elastomeric material.
Nonetheless, Schiraldi discloses an elastomeric material (2, 4) that comprises at least one of plastic (page 7, lines 9-10 discloses thermoplastic, which is a plastic material), rubber and natural material; wherein the elastomeric material comprises at least one of thermoset, thermoplastic (page 7, lines 9-10), and saturated materials; and wherein the elastomeric material comprises a cord or band (page 10, lines 9-11) [FIGS. 1B, 2D].
As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the edge material of Deuble to have the composition taught by Schiraldi, in order to provide a resilient fit for the screen assembly.
Regarding claim 8, Deuble discloses that the flexible frame comprises at least one of fabric and plastic (column 2, lines 7-11 discloses that the tape 17 may be made of plastic). 

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the combination of Smith (US 2,643,711) and Schiraldi have been considered but are moot, as Smith is not relied upon in the above rejection.
Applicant’s arguments with respect to the disclosure of Deuble and Schiraldi have been considered but are not found persuasive. As set forth in the above rejection, Deuble is not relied upon to teach the use of an elastomeric material, but instead teaches the use of edge material that is formed from a different material than that of the screen. Deuble discloses the use of beads 16 and a top clamping 
Schiraldi further discloses flexible frame portions formed by a sheath 6, which is described on page 11, line 22-page 12, line 2 as being a sheath that is provided on the exterior of the frame 2 (which is shown in at least Figure 1A as extending along an entire perimeter of the screen), such that the sheath wraps around the frame and encloses it. This constitutes a disclosure of a flexible frame having four portions corresponding to the sides of the screen, wherein all of the sides are formed from the same material forming the sheath 6. Applicant’s arguments that Deuble and Schiraldi fail to disclose an elastomeric material that is different from the mesh screen material or flexible frame portions formed from the same material are therefore not found persuasive, as the composition of the elastomeric material, the mesh screen, and the flexible frame portions is taught by Deuble, as modified by Schiraldi in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634